UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1467


RONNIE DAVIS, on behalf of himself and all others similarly situated,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Lawrence Richard Leonard, Magistrate Judge. (4:16-cv-00018-LRL)


Submitted: December 21, 2018                                      Decided: January 17, 2019


Before AGEE and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Harlan S. Miller, III, MILLER LEGAL, P.C., Macon, Georgia; Stephen B. Pershing,
PERSHING LAW PLLC, Washington, D.C., for Appellant. Lisa Hudson Kim, Elizabeth
Ann Coltrane, SAMUEL I. WHITE, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronnie Davis appeals the magistrate judge’s orders dismissing his complaint

alleging violations of the Fair Debt Collection Practices Act and denying reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the magistrate judge. Davis v. White, No. 4:16-cv-00018-LRL (E.D. Va.

Dec. 8, 2017; Mar. 24, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2